Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00313-CV

                                In the Interest of G.K.T., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00800
                         Honorable Kimberly Burley, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 2, 2022.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice